September 11 , 2017 VIA EDGAR U.S. Securities and Exchange Commission t. N.E. WASHINGTON, D.C. 20549 RE: American Beacon Funds (the “Registrant”) (File Nos. 033-11387 and 811-04984) Ladies and Gentlemen: Enclosed for filing on behalf of American Beacon Funds (the “Trust”) pursuant to Rule 497(e) under the Securities Act of 1933, as amended, are exhibits containing interactive data format risk/return summary information for the American Beacon Flexible Bond Fund, American Beacon Global Evolution Frontier Markets Income Fund, American Beacon SGA Global Growth Fund and American Beacon Sound Point Floating Rate Income Fund (each individually a “Fund”, and collectively the “Funds”), each a separate series of the Trust. The exhibits reflect updated risk/return summary information for the Funds, as filed with the Securities and Exchange Commission pursuant to Rule 497(e) on August 24, 2017 (Accession Number: 0000809593-17-000050), which is incorporated herein by reference. If you have any questions concerning the foregoing, please contact Rosemary K. Behan at (817)391-6170. Regards, /s/ Rosemary K. Behan Rosemary K. Behan Vice President American Beacon Funds Attachment cc: Kathy K. Ingber, Esq. K&L Gates LLP [American Beacon LOGO]
